DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 13-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Nagasawa (U.S. 2018/0088405).


	a planarization layer (OC, Fig. 4; page 4, para [0037]) disposed on a side of the photoresist layer (combination of: CF and BM, Fig. 4) away from the base (20, Fig. 4);
	a support layer (SP, Fig. 4; page 5, para [0057]) disposed on a side of the planarization layer (OC, Fig. 4) away from the base (20, Fig. 4);
	wherein a total thickness (T3+H1, Fig. 4; page 6, para [0073]) of the photoresist layer (combination of: CF and BM, Fig. 4), the planarization layer (OC, Fig. 4), and the support layer (such as SP1, Fig. 4) is greater than a first thickness threshold (T3+H1-T5, Figs. 4 and 8; page 5, para [0058]; page 7, para [0088])).

Regarding claim 2, Nagasawa discloses a color film substrate with all the limitations above and further discloses wherein the photoresist layer (combination of: CF and BM, Fig. 4) includes a light shielding layer (BM, Fig. 4) and a color resist layer (CF, Fig. 4) stacked on the base (20, Fig. 4), wherein the light shielding layer (BM, Fig. 4) is disposed close to the base (20, Fig. 4).

Regarding claim 3, Nagasawa discloses a color film substrate with all the limitations above and further discloses wherein the color resist layer (CF, Fig. 4) includes a red color resist layer (CFR, 

Regarding claim 9, Nagasawa discloses a color film substrate with all the limitations above and further discloses wherein the color film substrate (SUB2, Fig. 4) in the display region (DA, Fig. 4) comprises:
	the base (20, Fig. 4),
	a black matrix (BM, Fig. 4; page 3, para [0037]) disposed on the base (20, Fig. 4) and a color resist layer (CF, Fig. 4; page 3, para [0037]) disposed on the base (20, Fig. 4) and the black matrix (BM, Fig. 4),
	a planarization layer (OC, Fig. 4; page 4, para [0037]) disposed on a side of the color resist layer (CF, Fig. 4) away from the base (20, Fig. 4), and
	a support layer (SP, Fig. 4; page 5, para [0057]) disposed on a side of the planarization layer (OC, Fig. 4) away from the base (20, Fig. 4);
	wherein the first thickness threshold value is equal to a total thickness (T3+H1-T5, Figs. 4 and 8; page 5, para [0058]; page 7, para [0088]) of the black matrix (BM, Fig. 4), the planarization layer (OC, Fig. 4) and the support layer (such as SP1, Fig. 4) of the color film substrate (SUB2, Fig. 4) in the display region (DA, Fig. 4).

Regarding claim 10, Nagasawa discloses a display device (DSP, Fig. 1; page 1, para [0019]) comprising an array substrate (SUB1, Figs. 1 and 4; page 2, para [0021]) and the color film substrate (SUB2, Figs. 1 and 4) according to claim 1, which are arranged in a cell aligned manner 

Regarding claim 13, Nagasawa discloses a method for fabricating a color film substrate (SUB2, Fig. 4; page 2, para [0021]), wherein the color film substrate (SUB2, Fig. 4) comprises a non-display region (NDA, Fig. 4; page 2, para [0022]) and a display region (DA, Fig. 4; page 2, para [0021]), the method comprising:
manufacturing on a base (20, Fig. 4; page 3, para [0037]) a light shielding layer (BM, Fig. 4; page 3, para [0037]) for the non-display region (NDA, Fig. 4),
manufacturing on the light shielding layer (BM, Fig. 4) a color resist layer (CF, Fig. 4; page 3, para [0037]) for the non-display region (NDA, Fig. 4),
coating a planarization layer (OC, Fig. 4; page 4, para [0037]) on the color resist layer (CF, Fig. 4), and
manufacturing a support layer (SP, Fig. 4; page 5, para [0057]) on the planarization layer (OC, Fig. 4).

Regarding claim 14, Nagasawa discloses a method of fabricating a color film substrate with all the limitations above and further discloses wherein manufacturing on the light shielding layer (BM, Fig. 4) a color resist layer (CF, Fig. 4) for the non-display region (NDA, Fig. 4) comprises: manufacturing on the light shielding layer (BM, Fig. 4) one or more of a red color resist layer (CFR, Figs. 2 and 4; page 3, para [0039]), a blue color resist layer (CFB, Figs. 2 and 4; page 3, para 

Regarding claim 16, Nagasawa discloses a method of fabricating a color film substrate with all the limitations of claim 13 above and further discloses wherein a thickness (T3+H1, Fig. 4; page 6, para [0073]) of the light shielding layer (BM, Fig. 4), the photoresist layer (combination of: CF and BM, Fig. 4), the planarization layer (OC, Fig. 4), and the support layer (such as SP1, Fig. 4) is greater than a first thickness threshold (T3+H1-T5, Figs. 4 and 8; page 5, para [0058]; page 7, para [0088]).

Regarding claim 18, Nagasawa discloses a method for fabricating a color film substrate with all the limitations of claim 17 above and further discloses wherein the color film substrate (SUB2, Fig. 4) in the display region (DA, Fig. 4) comprises:
	the base (20, Fig. 4),
	a black matrix (BM, Fig. 4; page 3, para [0037]) disposed on the base (20, Fig. 4), and a color resist layer (CF, Fig. 4; page 3, para [0037]) disposed on the base (20, Fig. 4) and the black matrix (BM, Fig. 4),
	a planarization layer (OC, Fig. 4; page 4, para [0037]) disposed on a side of the color resist layer (CF, Fig. 4) away from the base (20, Fig. 4), and
	a support layer (SP, Fig. 4; page 5, para [0057]) disposed on a side of the planarization layer (OC, Fig. 4) away from the base (20, Fig. 4), 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. 2018/0088405) in view of Kang et al. (U.S. 2011/0181816).
Regarding claim 4, Nagasawa discloses a color film substrate with all the limitations of claim 2 above but does not expressly discloses wherein a thickness of the color resist layer (CF, Fig. 4) is greater than or equal to 1.5 um, and less than or equal to 2.5 um.  However, Kang discloses a color film substrate comprising a color filter (210, Fig. 2; page 4, para [0084]) that can have a thickness of 1.5 um or more (page 4, para [0084]) in order to form a color filter that has sufficient thickness to generate a color image.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the color resist layer (Nagasawa: CF, Fig. 4) of Nagasawa to have a thickness of 1.5 um (Kang: page 4, para [0084]) in order to obtain the benefits of forming a color filter that has sufficient thickness to generate a color image as evidenced by Kang (Kang: 210, Fig. 2; page 4, para [0084]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. 2018/0088405) in view of Li (U.S. 2017/0255054).
Regarding claim 5, Nagasawa discloses a color film substrate with all the limitations of claim 2 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the light shielding layer (Nagasawa: BM, Fig. 4) of Nagasawa to have a thickness greater than or equal to 0.8 um, and less than or equal to 1.6 um, such as 1 um (Li: page 4, para [0056]) in order to obtain the benefits of forming a light shielding layer that has sufficient thickness to shield unwanted light as taught by Li (page 3, para [0035]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. 2018/0088405) in view of Liu et al. (U.S. 2016/0202570).
Regarding claim 6, Nagasawa discloses a color film substrate with all the limitations of claim 1 above but does not expressly disclose wherein a thickness of the planarization layer (OC, Fig. 4) is greater than or equal to 0.5 um, and less than or equal to 1.5 um.  However, Liu discloses a display substrate (100, Fig. 3; page 1, para [0010]) comprising a planarization layer (112, Fig. 3; page 1, para [0011]) that can have a thickness greater than or equal to 0.5 um, and less than or 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the planarization layer (Nagasawa: OC, Fig. 4) of Nagasawa to have a thickness that is greater than or equal to 0.5 um, and less than or equal to 1.5 um, such as 1.0 um (Liu: 112, Fig. 3; page 1, para [0011]) in order to obtain the benefits of configuring a planarization layer that can sufficiently provide a flat support surface as evidenced by Liu (112, Fig. 3; page 1, para [0011]).

Claims 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. 2018/0088405) in view of Liang et al. (U.S. 2004/0209008).

Regarding claim 7, Nagasawa discloses a color film substrate with all the limitations of claim 1 above but does not expressly disclose wherein a thickness of the support layer (such as SP1, Fig. 4) is greater than or equal to 1 um, and less than or equal to 2.5 um.  However, Liang discloses a display substrate (11, Fig. 1A; page 2, para [0022]) comprising a support layer (13, Fig. 1A; page 9, para [0087]) that can have a thickness greater than or equal to 1 um, and less than or equal to 2.5 um, such as 1 um (Liang: 13, Fig. 1A; page 9, para [0087]) in order to provide a support layer that can maintain a cell gap between the display substrate (11, Fig. 1A) and an opposing substrate (12, Fig. 1A; page 9, para [0087]).



Regarding claim 11, Nagasawa discloses a display device with all the limitations of claim 10 above wherein a distance between the array substrate (Nagasawa: SUB1, Fig. 4) and a surface on a side of the planarization layer (Nagasaw: bottom surface of OC, Fig. 4) of the color film substrate (Nagasawa: SUB2, Fig. 4) in the non-display region (Nagasawa: NDA, Fig. 4) away from the base (Nagasawa: 20, Fig. 4) is greater than the thickness of the support layer (Nagasawa: such as SP4, Fig. 4).

Nagasawa does not expressly disclose that the distance between the array substrate (Nagasawa: SUB1, Fig. 4) and a surface on a side of the planarization layer (Nagasaw: bottom surface of OC, Fig. 4) of the color film substrate (Nagasawa: SUB2, Fig. 4) in the non-display region (Nagasawa: NDA, Fig. 4) away from the base (Nagasawa: 20, Fig. 4) is less than or equal to a second thickness threshold, wherein the second thickness threshold is less than or equal to 2.5 um.  However, Liang discloses a display substrate (11, Fig. 1A; page 2, para [0022]) comprising a support layer (13, Fig. 1A; page 9, para [0087]) that can have a thickness greater 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the support layer (Nagasawa: such as SP1, Fig. 4) of Nagasawa in the display region (Nagasawa: DA, Fig. 4) to have a thickness greater than or equal to 1 um, and less than or equal to 2.5 um, such as 1.0 um (Liang: 13, Fig. 1A; page 9, para [0087]), in order to obtain the benefits of providing a support layer that can maintain a cell gap between the color film substrate (Nagasawa: SUB2, Fig. 4) and an array substrate (Nagasawa: SUB1, Figs. 1 and 4; page 2, para [0021]) as evidenced by Liang (13, Fig. 1A; page 9, para [0087]).  Examiner notes that configuring the support layer (Nagasawa: SP1, Fig. 4) in the display region (Nagasawa: DA, Fig. 4) to have a thickness of 1.0 um would necessarily result in the distance between the array substrate (Nagasawa: SUB1, Fig. 4) and a surface on a side of the planarization layer (Nagasaw: bottom surface of OC, Fig. 4) of the color film substrate (Nagasawa: SUB2, Fig. 4) in the non-display region (Nagasawa: NDA, Fig. 4) away from the base (Nagasawa: 20, Fig. 4) to be less than a second thickness threshold, wherein the second thickness threshold is less than or equal to 2.5 um (Nagasawa: since the thickness of the support layer SP1 in the display region DA is 1.0 um, Fig. 4).

Regarding claim 12, Nagasawa discloses a display device with all the limitations of claim 10 above but does not expressly disclose wherein a distance between the array substrate 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the support layer (Nagasawa: such as SP4, Fig. 4) of Nagasawa in the non-display region (Nagasawa: NDA, Fig. 4) to have a thickness such that a distance between the array substrate (Nagasawa: SUB1, Fig. 4) and a surface on a side of the support layer (Nagasawa: bottom surface of SP4, Fig. 4) of the color film substrate (Nagasawa: SUB2, Fig. 4) in the non-display region (Nagasawa: NDA, Fig. 4) away from the base (Nagasawa: 20, Fig. 4) is less than a third thickness threshold, such as 0 um, wherein the third thickness threshold is less than 0.2 um in order to obtain the benefits of configuring the support layer (Nagasawa: such as SP4, Fig. 4) in the non-display region (Nagasawa: NDA, Fig. 4) to maintain a cell gap by contacting the array substrate (Nagasawa: SUB1, Fig. 4) as evidenced by Liang (13, Fig. 1A; page 9, para [0087]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (U.S. 2018/0088405).

Regarding claim 15, Nagasawa discloses a method of fabricating a color film substrate with all the limitations of claim 14 above and further discloses wherein manufacturing on the light shielding layer (BM, Fig. 4) a color resist layer (CF2, Fig. 4) for the display region (DA, Fig. 4) comprises: manufacturing on the light shielding layer (BM, Fig. 4) a color resist layer (CF1, Fig. 4) for the display region (DA, Fig. 4; page 7, para [0088]) using a mask (page 7, para [0088]).

Nagasawa does not expressly disclose wherein manufacturing on the light shielding layer (BM, Fig. 4) a color resist layer (CF2, Fig. 4) for the non-display region (NDA, Fig. 4) comprises: after manufacturing on the light shielding layer (BM, Fig. 4) a color resist layer (CF1, Fig. 4) for the display region (DA, Fig. 4), moving a mask of the color resist layer (CF, Fig. 4) to the non-display region (NDA, Fig. 4) to manufacture on the light shielding layer (BM, Fig. 4) the color resist layer (CF, Fig. 4) for the non-display region (NDA, Fig. 4).  However, Nagasawa discloses using a mask to manufacture on the light shielding layer (BM, Fig. 4) a color resist layer (CF1, Fig. 4) for the display region (DA, Fig. 4; page 7, para [0088]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to manufacture on the light shielding layer (BM, Fig. 4) a color resist layer (CF2, Fig. 4) for the non-display region (NDA, Fig. 4) by moving the mask used to manufacture the color resist layer (CF1, Fig. 4) for the display region (DA, Fig. 4) to the non-.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the color film substrate of claim 8 (having all the combination of features including the color film substrate in the display region comprises: base a color resist layer disposed on the base, a planarization layer disposed on a side of the color resist layer away from the base, and a support layer disposed on a side of the planarization layer away from the base, wherein the first thickness threshold value is equal to a total thickness of the color resist layer, the planarization layer and the support layer of the color film substrate in the display region, minus 1.1 um) and does not disclose the method of fabricating the color film substrate of claim 17 (having all the combination of features including the color film substrate in the display region comprises: the base, a color resist layer disposed on the base, a planarization layer disposed on a side of the color resist layer away from the base, and a support layer disposed on a side of the planarization layer away from the base, wherein the first thickness threshold value is equal to a total thickness of the color resist layer, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871